*351MEMORANDUM **
California state prisoner Rodney Davenport appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition challenging his conviction for robbery while personally using a firearm and being a felon in possession of a firearm. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Davenport contends that the fabrication and disclosure of a false fingerprint report by the investigating detective rendered his subsequent confession involuntary for purposes of the Fifth Amendment. We disagree. The district court properly found that the state court’s determination that the confession was voluntary was not contrary to or an unreasonable application of' clearly established federal law. See 28 U.S.C. § 2254(d)(1); Schneckloth v. Bustamonte, 412 U.S. 218, 225, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973) (stating that confessions must be free from coercion in light of the totality of all the surrounding circumstances).
Davenport raises one uncertified issue, a Fourth Amendment challenge to his arrest and subsequent confession. We construe this as a motion to expand the Certificate of Appealability, and we deny the motion. See 9th Cir. R. 22-l(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.